(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.
Vista con la sola asistencia del promovente la moción que antecede, en la cual se solicita la desestimación de la presente apelación entre otros motivos porque el demandador en este caso ni ninguna persona a su nombre ha pagado los derechos de radicación ni de sus alegaciones al comparecer, ni derecho alguno al radicar su escrito de apelación, siendo el demandado una persona particular y no formar parte del Gobierno Insular de Puerto Rico, y de acuerdo con la constante juris-prudencia ya establecida por este tribunal en los casos de Delgado v. Cárdenas, 34 D.P.R. 240, Paz v. Bonet, 30 D.P.R. 926, y Nazario v. Santos, 27 D.P.R. 89, se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de San Juan con fecha 21 de enero, 1932.